



Exhibit 10(o)
Brinker International, Inc.
Maggiano’s Performance Share Plan Description




Pursuant to Section 3 of the Brinker International, Inc. Stock Option and
Incentive Plan (as amended, the “SOIP”), the Compensation Committee of the Board
of Directors of Brinker International, Inc. (the “Committee”) may grant stock
awards subject to such conditions, restrictions and contingencies as the
Committee may determine.
The Brinker International, Inc. Maggiano’s Performance Share Plan (the “Plan”)
is hereby adopted pursuant to the Committee’s authority under the SOIP to
provide greater incentive to officers and key employees of Brinker
International, Inc. (the “Company”) and its affiliates to achieve the highest
level of individual performance and to encourage such officers or key employees
to meet or exceed specified performance goals in order to contribute to the
overall success of the Company.
The Plan is in all respects subject to the provisions of the SOIP, the terms of
which are incorporated herein by reference.
1.Definitions. For purposes of the Plan, the terms listed below are defined as
follows:
a.Adjusted EBITDA. The term “Adjusted EBITDA” means the Maggiano’s brand
earnings before interest, taxes, depreciation and amortization (modified for any
applicable adjustments as set forth in the Appendix).
b.Affiliate. The term “Affiliate” means (i) a subsidiary of the Company or (ii)
any entity that is designated by the Committee as a participating employer under
the Plan, provided that the Company directly or indirectly owns at least 20% of
the combined voting power of the common stock of such entity.
c.Board. The term “Board” means the Board of Directors of the Company.
d.Cause. The term “Cause” means one or more of the following:
(i)An act of fraud, misappropriation or embezzlement by the Participant in
connection with the Company or a Related Company as determined by the
affirmative vote of at least a majority of the Board or executive committee
thereof;
(ii)Gross mismanagement or gross neglect of the Participant’s duties to the
Company or a Related Company and its policies, procedures or guidelines as
determined by the affirmative vote of at least a majority of the Board or
executive committee thereof; or
(iii)Conviction of the Participant by a court of competent jurisdiction of a
felony.
e.Change in Control. The term “Change in Control” means:
(i)a sale, transfer or other conveyance of all or substantially all of the
assets of the Company on a consolidated basis; or
(ii)the acquisition of beneficial ownership (as such term is defined in Rule
13d-3 promulgated under the Exchange Act) by any “person” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act), other than the Company,
directly or indirectly, of securities representing 50% or more of the total
number of votes that may be cast for the election of directors of the Company;
or
(iii)the failure at any annual or special meetings of the Company’s shareholders
held during the three-year period following a “solicitation in opposition” as
defined in Rule 14a-6 promulgated under the Exchange Act, of a majority of the
persons nominated by the Company in the proxy material mailed to shareholders by
the management of the Company to win election to seats on the Board (such
majority calculated based upon the total number of persons nominated by the
Company failing to win election to seats on the Board divided by the total
number of Board members of the Board as of the beginning of such three‑year
period), excluding only those who die, retire voluntarily, are disabled or are
otherwise disqualified in the interim between their nomination and the date of
the meeting.





--------------------------------------------------------------------------------





f.Comp Sales. The term “Comp Sales” means comparable net restaurant sales of all
restaurants that have been in operation for more than 18 months calculated based
on the comparable current period versus the same period in the prior year as
reported in the Company’s public earnings releases (as modified for any
applicable adjustments set forth in the Appendix).
g.Good Reason. The term “Good Reason” means the satisfaction of all of the
following requirements:
(i)One or more of the following facts and circumstances exist: (A) a reduction
in the Executive Participant’s then current base salary other than a general
reduction in base salary that affects all similarly situated executives in
substantially the same proportions; (B) a reduction in the Executive
Participant’s target annual bonus opportunity; (C) a relocation of the principal
location at which the Executive Participant is required to provide services by
more than fifty (50) miles; (D) the Company’s failure to obtain an agreement
from any successor to the Company to assume and agree to perform the obligations
under the Plan in the same manner and to the same extent that the Company would
be required to perform, except where such assumption occurs by operations of
law; or (E) a material, adverse change in the Executive Participant’s title,
reporting relationship, authority, duties or responsibilities; and
(ii)the Executive Participant shall have provided the Company written notice
within thirty (30) days of his or her knowledge or reason to know of the
existence of any fact or circumstance constituting Good Reason, the Company
shall have failed to cure or eliminate such fact(s) or circumstance(s) within
thirty (30) days of its receipt of such notice, and the resulting termination of
employment must occur within thirty (30) days following expiration of such cure
period.
h.Disability. Except as otherwise provided by the Committee, the Participant
will be considered to have a “Disability” during the period in which the
Participant is unable, by reason of a medically determinable physical or mental
impairment, to engage in any substantial gainful activity, which condition is
expected to have a duration of not less than 120 days.
i.Executive Participant. The term “Executive Participant” means a Participant
who is an executive officer of the Company and is approved by the Committee to
participate in this Plan at the time an Award is granted to such Participant.
j.Measurement Period. The term “Measurement Period” means a period of three
consecutive Company fiscal years, or such other period as the Committee
designates in writing prior to granting an Award pursuant to the Plan, beginning
on the date described in a Participant’s Award; provided, however, that in the
event of a Change in Control, the Measurement Period will end on the effective
date of the Change in Control.
k.Participant. The term “Participant” means an individual who has been granted
an Award under this Plan.
l.Performance Period.     The term “Performance Period” means a period of three
consecutive Company fiscal years, or such other period as the Committee
designates in writing prior to granting an Award pursuant to the Plan, beginning
on the date described in a Participant’s Award. The Performance Period with
respect to an Award will commence at the same time as the corresponding
Measurement Period for the Award. The Performance Period and Measurement Period
for an Award will run for the same duration unless a Change in Control occurs
during the Performance Period, in which case the Measurement Period, but not the
Performance Period, will end as of the effective date of the Change in Control.
m.Performance Share. The term “Performance Share” means the right to receive a
share of Stock upon satisfaction of the performance metrics and/or other
requirements established by the Committee.
n.Rule of 70. The term “Rule of 70” means that the sum of the Participant’s age
and the Participant’s years of service with the Company or an Affiliate equals
or exceeds 70.
o.Code Section 409A. The term “Code Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended, and all Treasury Regulations and
guidance promulgated thereunder.





--------------------------------------------------------------------------------





p.SOIP Definitions. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used but not defined in the Plan will have the
meaning set forth in the SOIP.
2.Performance Shares.
a.Awards. A Participant will receive a grant of a target number of Performance
Shares determined by the Committee, which will be set forth in the Participant’s
award letter or other notification (an “Award”).
b.Achieved Shares. The number of a Participant’s Performance Shares that may be
earned under any Award (“Achieved Shares”) will be determined at the end of the
applicable Measurement Period based on Maggiano’s Adjusted EBITDA in the last
fiscal year of a Measurement Period compared to a target Adjusted EBITDA for
such period approved by the Committee, as further modified by Section 2(c)
below.
c.Achieved Shares Modifier. The number of Achieved Shares that may be earned as
determined under Section 2(b) above will be further modified by multiplying the
Achieved Shares that may be earned under an Award as determined under Section
2(b) by the Achieved Shared Modifier that corresponds to the Maggiano’s Comp
Sales for the last fiscal year of the Measurement Period.
3.Earning Achieved Shares.
a.General Rule. In order to earn the Achieved Shares under the Plan, a
Participant must remain continuously employed by the Company or an Affiliate
through the last day of the applicable Performance Period, except as otherwise
specifically provided in this Plan. Notwithstanding any provision of the Plan to
the contrary, a Participant shall not earn any Achieved Shares following
termination of employment.
b.Death or Disability, Notwithstanding Section 3(a), if a Participant terminates
employment with the Company and its Affiliates prior to the last day of the
Performance Period due to the Participant’s death or Disability, the Participant
will be deemed to have earned the Achieved Shares determined for the Participant
at the end of the Measurement Period pursuant to Section 2, if any.
c.Retirement Before Age 60. Notwithstanding Section 3(a), if a Participant
ceases to be employed with the Company and its Affiliates prior to the last day
of the Performance Period, and as of the date of the termination the Participant
has (i) satisfied the Rule of 70 and (ii) the Participant is at least age 55 but
not yet age 60, the Participant will earn, as of the date of termination, a
portion of the Achieved Shares determined for the Participant at the end of the
Measurement Period pursuant to Section 2, if any, based on the number of
complete months that the Participant was employed by the Company or an Affiliate
during the Performance Period, divided by the total number of complete months in
the Performance Period.
d.Retirement at or After Age 60. Notwithstanding Section 3(a), if a Participant
ceases to be employed with the Company and its Affiliates prior to the last day
of the Performance Period, and as of the date of the termination the Participant
has (i) satisfied the Rule of 70 and is at least age 60, or (ii) the Participant
is at least age 65 regardless of satisfaction of the Rule of 70, the Participant
will earn, as of the date of termination, all of the Achieved Shares determined
for the Participant at the end of the Measurement Period pursuant to Section 2,
if any.
e.Involuntary Termination.
(i)Involuntary Terminations without Cause Not Following a Change in Control.
Notwithstanding Section 3(a), if a Participant is involuntarily terminated for a
reason other than for Cause prior to the last day of the Performance Period, the
Participant will earn, as of the date of termination from employment, except as
otherwise provided below, a portion of the Participant’s Achieved Shares
determined for the Participant at the end of the Measurement Period pursuant to
Section 2, if any, based on the number of complete months that the Participant
was employed by the Company or an Affiliate during the Performance Period,
divided by the total number of complete months in the Performance Period.
(ii)Certain Involuntary Terminations without Cause or Terminations (by Executive
Participants only) for Good Reason Following a Change in Control.
Notwithstanding Sections 3(a) and 3(e)(i), in the event there has been a Change
in Control during the Performance Period and the





--------------------------------------------------------------------------------





Awards were not earned as of the effective date of the Change in Control
pursuant to Section 3(f), then if a Participant is involuntarily terminated for
a reason other than Cause or if an Executive Participant terminates for Good
Reason following the Change in Control and prior to the last day of the
Performance Period, the Participant will earn, as of the date of termination,
all of the Participant’s Achieved Shares determined for the Participant at the
end of the Measurement Period pursuant to Section 2, if any.
f.Change in Control. Notwithstanding the provisions of Section 3(a), in the
event of a Change in Control while the Participant remains in employment, if the
Awards are not assumed or replaced with awards of substantially equal value by
the acquiring entity in such a Change in Control and/or cease to remain
outstanding immediately following the Change in Control, each Participant will
earn, as of the effective date of the Change in Control, the Achieved Shares
determined for the Participant at the end of the Measurement Period pursuant to
Section 2, but in no event less than 100% of the target number of the
Participant’s Performance Shares. After a Change in Control, references to the
“Company” as they relate to this Plan shall refer to the successor entity.
g.Most Favorable Provision Applies. For the avoidance of doubt, if two or more
of Sections 3(b) through 3(f) above apply, then the applicable Section that
results in the Participant earning the greatest number of Achieved Shares shall
control.
4.Forfeiture. Except as otherwise provided in Section 3, if a Participant ceases
to be employed by the Company or any Affiliate prior to the last day of the
Performance Period, the Participant will immediately forfeit the Performance
Shares and all interest in the Award as of the date of the Participant’s
termination and the Participant will not be entitled to receive any payment with
respect to the Performance Shares. Notwithstanding any provision of the Plan to
the contrary, the Participant will forfeit any Performance Shares immediately
and without notice upon (A) the termination of the Participant’s employment for
Cause, (B) the Participant’s breach of any confidentiality agreement or similar
agreement pertaining to the confidentiality and nondisclosure of proprietary
information, including but not limited to trade secrets, of the Company or any
Affiliate, or (C) the Participant’s commission of any act of malfeasance or
wrongdoing affecting the Company or any Affiliate. Furthermore, and
notwithstanding Section 3, if subsequent to the Participant’s termination of
employment with the Company or any Affiliate (other than due to a termination
following a Change in Control without Cause or for Good Reason, as applicable)
and prior to the end of the Performance Period, the Participant becomes employed
by, consults with, and/or participates as an officer, director, employee,
independent contractor, adviser, consultant, partner, principal, or shareholder
(with more than five percent (5%) equity) with any entity which owns and/or
operates (either directly or indirectly) or is engaged, or planning to be
engaged (either directly or indirectly) in the ownership and /or operation of
any of the “Competitive Restaurants” listed below or successors thereto, then
the Participant’s Award will be immediately forfeited.





--------------------------------------------------------------------------------





1
Ale House Restaurant
29
Landry's Seafood
2
Applebee's
30
Legal Sea Foods
3
Beef O'Brady's
31
Longhorn Steakhouse
4
Bennigan's Tavern
32
McCormick & Schmick's
5
BJ's Restaurant and Brewhouse
33
McDonald's
6
Bonefish Grill
34
Miller's Ale House Restaurant
7
BRAVO! Cucina Italiana
35
Morton's of Chicago
8
Brio Tuscan Grille
36
O'Charleys
9
Buca di Beppo
37
Olive Garden
10
Buffalo Wild Wings
38
On The Border
11
California Pizza Kitchen
39
Outback Steakhouse
12
Carino's Italian Grill
40
Palm Restaurant
13
Carraba's Italian Grill
41
Panera
14
Champps Americana
42
Pappadeaux Seafood Kitchen
15
Cheddar's Casual Café
43
PF Chang's China Bistro
16
Cheesecake Factory
44
Pizza Hut
17
Chipotle Mexican Grill
45
Red Robin
18
Chuy's
46
Romano's Macaroni Grill
19
Cracker Barrel
47
Ruby Tuesday
20
Dave & Busters
48
Ruth's Chris Steak House
21
Fogo De Chao
49
Seasons 52
22
Fuddruckers
50
Taco Bell
23
Hooters
51
Texas Roadhouse
24
Houlihans
52
TGI Fridays
25
Houston's/Hillstone
53
Uno Chicago Grill
26
Il Fornaio Restaurant
54
Wendy's
27
J Alexanders
55
Yard House
28
KFC
 
 



5.Payment of Earned Achieved Awards. Each earned Achieved Share will entitle a
Participant to receive one share of Stock (or other consideration of equal
value, as determined by the Committee, in the event payment is made following a
Change in Control). Subject to Section 6, shares of Stock (or other
consideration, as applicable) with respect to earned Achieved Shares will be
issued to each such Participant in payment of an Award during the 60-day period
immediately following the conclusion of the applicable Performance Period. The
Company will issue a like number of shares of Stock (or other consideration, as
applicable) to the Participant, and the Participant will own such shares of
Stock (or other consideration, as applicable) free of all restrictions described
herein. A Participant will not have the right to designate the taxable year of
payment. At no time prior to the end of the Performance Period will any Stock
(or other consideration, as applicable) be issued pursuant to an Award.
6.Section 409A.
a.Although the Company does not guarantee the tax treatment of any payments or
benefits under the Plan, the intent of the Company is that the payments and
benefits under this Plan be exempt from, or comply with, Code Section 409A and
to the maximum extent permitted the Plan shall be limited, construed and
interpreted in accordance with such intent. In no event whatsoever shall the
Company or its Affiliates or their respective officers, directors, employees or
agents be liable for any additional tax, interest or penalties that may be
imposed on a Participant by Code Section 409A or damages for failing to comply
with Code Section 409A.
b.Notwithstanding the foregoing or any other provision of this Plan to the
contrary, if at the time of a Participant's “separation from service” (within
the meaning of Code Section 409A), the





--------------------------------------------------------------------------------





Participant is a "Specified Employee," then the Company will defer the payment
of any nonqualified deferred compensation subject to Code Section 409A payable
upon separation from service (without any reduction in such payments or benefits
ultimately paid or provided to the Participant) until the date that is six (6)
months following separation from service or, if earlier, the earliest other date
as is permitted under Code Section 409A (and any amounts that otherwise would
have been paid during this deferral period will be paid in a lump sum on the day
after the expiration of the six (6) month period or such shorter period, if
applicable). A Participant will be a "Specified Employee" for purposes of this
Plan if, on the date of the Participant's separation from service, the
Participant is an individual who is, under the method of determination adopted
by the Company designated as, or within the category of employees deemed to be,
a "Specified Employee" within the meaning and in accordance with Treasury
Regulation Section 1.409A-1(i). The Company shall determine in its sole
discretion all matters relating to who is a "Specified Employee" and the
application of and effects of the change in such determination.
c.Notwithstanding anything in this Plan or elsewhere to the contrary, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Plan providing for the payment of any amounts or benefits
that constitute “non-qualified deferred compensation” within the meaning of Code
Section 409A upon or following a termination of a Participant’s employment
unless such termination is also a “separation from service” within the meaning
of Code Section 409A and, for purposes of any such provision of this Plan,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service” and the date of such separation from service
shall be the date of termination for purposes of any such payment or benefits.
7.Dividends and Dividend Equivalents. A Participant will have no voting rights
or dividend rights with respect to the Performance Shares or any shares of Stock
underlying the Performance Shares during the Performance Period. No Participant
will be entitled to receive any cash dividends or dividend equivalents with
respect to Performance Shares during the Performance Period. However, at the
same time that shares of Stock are issued under Section 5 or Section 6, the
Participant (or the Participant’s beneficiary determined in accordance with
Section 10) will also receive a lump sum cash payment equal to the amount of
cash dividends paid by the Company that were declared during the Performance
Period on the number of shares of Stock issued to the Participant (or the
Participant’s beneficiary).
8.Capital Adjustments and Reorganizations. The number of Performance Shares
covered by an Award will be subject to equitable adjustment, as determined by
the Committee, to reflect any stock dividend, stock split, share combination,
separation, reorganization, liquidation or the like, of or by the Company. In
the event of any such transaction or event, the Committee, in its discretion,
may provide in substitution for the Award such alternative consideration as it,
in good faith, may determine to be equitable in the circumstances and may
require in connection with such substitution the surrender of the Award so
replaced.
9.Clawback Provisions. If the Participant is an officer of the Company
(“Officer”) and the Board, or an appropriate committee thereof, has determined
that any fraud, negligence, or intentional misconduct by the Officer was a
significant contributing factor to the Company having to restate all or a
portion of its financial statement(s), the Board or committee shall take, in its
discretion, such action as it deems necessary to remedy the misconduct and
prevent its recurrence. In determining what remedies to pursue, the Board or
committee will take into account all relevant factors, including whether the
restatement was the result of fraud, negligence, or intentional misconduct. The
Board will, to the extent permitted by applicable law, in all appropriate cases,
require reimbursement of any bonus or incentive compensation paid to the
Officer, cause the cancellation of restricted or deferred stock awards and
outstanding stock options, and seek reimbursement of any gains realized on the
exercise of stock options attributable to such awards, if and to the extent that
(a) the amount of incentive compensation was calculated based upon the
achievement of certain financial results that were subsequently reduced due to a
restatement, (b) the Officer engaged in any fraud or misconduct that caused or
contributed to the need for the restatement, and (c) the amount of the bonus or
incentive compensation that would have been awarded to the Officer had the
financial results been





--------------------------------------------------------------------------------





properly reported would have been lower than the amount actually awarded. In
addition, the Board may dismiss the Officer, authorize legal action, or take
such other action to enforce the Officer’s obligations to the Company as it may
deem appropriate in view of all the facts surrounding the particular case. The
Company will not seek to recover bonuses or other compensation as detailed above
paid more than three years prior to the date the applicable restatement is
disclosed.
10.Heirs and Successors. This Plan will be binding upon, and will inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. Subject to the
terms of the SOIP, any consideration or other benefits distributable to a
deceased Participant under this Plan will be distributed to the beneficiary
designated by the Participant in writing filed with the Committee in such form
as the Committee will require. If a deceased Participant has failed to designate
a beneficiary, or if the designated beneficiary of the deceased Participant dies
before the Participant or before complete distribution of consideration or other
benefits due under this Plan, the consideration or other benefits to be
distributed under this Plan will be distributed to the legal representative or
representatives of the estate of the last to die of the Participant and the
beneficiary.
11.Taxes, Transaction Costs and Withholding. A Participant will be solely
responsible for the payment of all taxes and transaction costs relating to the
granting, vesting/earning and payment of an Award. It will be a condition to the
obligation of the Company to issue or transfer shares of Stock or other
applicable consideration that the Participant pay to the Company, upon its
demand, such amount as may be requested by the Company for the purpose of
satisfying its liability to withhold federal, state or local income or other
taxes incurred in connection with the Award. If the amount requested is not
paid, the Company may refuse to issue or transfer shares of Stock or other
applicable consideration to the Participant (or to the Participant’s
beneficiary).
12.Administration. The authority to interpret and administer the terms and
conditions of the Plan will be vested in the Committee, and the Committee will
have all powers with respect thereto as it has with respect to the SOIP. Any
interpretation of the Plan by the Committee and any decision made by it with
respect to the Plan is final and binding.
13.Relation to SOIP. Notwithstanding anything in the Plan to the contrary, the
terms of the Plan will be subject to the terms of the SOIP, a copy of which may
be obtained from the office of the Secretary of the Company. Any amendment to
the SOIP will be deemed to be an amendment to the Plan to the extent that the
amendment is applicable hereto.
14.No Employment Contract. Nothing contained in the Plan will (a) confer upon a
Participant any right to be employed by or remain employed by the Company or any
Affiliate, or (b) limit or affect in any manner the right of the Company or any
Affiliate to terminate the employment or adjust the compensation of a
Participant.
15.Unfunded Plan. It is the Company’s intention that the Plan be unfunded. The
Company is not required to set aside any assets for payment of the benefits
provided under the Plan, and no Participant will have a security interest in any
Award.
16.Governing Law. The interpretation, performance, and enforcement of the Plan
will be governed by the laws of the State of Texas, without giving effect to the
principles of conflict of laws thereof and all parties, including their
successors and assigns, consent to the jurisdiction of the state and federal
courts of Texas.




[Remainder of page intentionally left blank.]







--------------------------------------------------------------------------------





Appendix to the Brinker International, Inc. Maggiano’s Performance Share Plan
Description
17.Adjustments to Adjusted EBITDA. The calculation of Adjusted EBITDA will
reflect the following adjustments.
(a)Accounting and Tax Changes. The Adjusted EBITDA will be adjusted to
neutralize any impacts associated with changes in accounting principles pursuant
to accounting pronouncements adopted by the Company during the Measurement
Period.
(b)Compensation Plan Expense. For purposes of Adjusted EBITDA calculations, the
expense related to any performance share plans (including any stock option
plans) of the Company (or awards thereunder) which contain Maggiano’s brand
performance objectives (the “Applicable Performance Share Plans”), and any
profit sharing plans of the Company based on the performance of the Maggiano’s
brand (the “Applicable Profit Sharing Plans”), will be determined as follows:
(i) the expense with respect to each Applicable Performance Share Plan will be
equal to the planned expense with respect to such plan as of the beginning of
each applicable Measurement Period thereunder; and (ii) the expense with respect
to each Applicable Profit Sharing Plan will be equal to the planned expense with
respect to such plan for each performance year (or other applicable performance
period) thereunder, all as determined by the Company in its sole discretion.
(c)Refranchised Restaurants. Any gain or loss from selling Maggiano’s
restaurants to franchise partners will be excluded from the Adjusted EBITDA
calculation. Any royalties or profit associated with the refranchised
restaurants will be reflected in Adjusted EBITDA to the extent necessary to
neutralize the impact of the event in both calculations.
(d)Sale of Real Estate. The Adjusted EBITDA will be adjusted to neutralize the
impact of increases or decreases in rent expense as compared to the approved
plan for the Measurement Period that result from the sale and leaseback of real
estate owned for Maggiano’s restaurants.
(e)Capital Investment. The Adjusted EBITDA will be adjusted to neutralize
capital investments of the Company in the Maggiano’s brand that are materially
greater than or materially less than capital investments included in the
approved plan for the Measurement Period. For example, in the event that (i)
capital investments for new restaurants or reimaging of existing restaurants are
included in the approved plan for the Measurement Period, (ii) the President of
Maggiano’s presents such specific investment opportunities to the Company with a
business case showing a rate of return acceptable to the Company, and (iii) the
Company elects not to invest the requested capital, then Adjusted EBITDA will be
adjusted to neutralize the impact of the Company not providing the capital
investments contemplated in the approved plan.
(f)Strategic Events. Any unplanned impact of restructurings, acquisitions and
divestitures will be adjusted in Adjusted EBITDA to the extent necessary to
neutralize the impact of the event in both calculations.
(g)External Events. Expenses incurred in connection with extraordinary,
non-recurring events (such as natural disasters, terrorist attacks, pandemics,
industry-wide food-borne illness, etc.) will be adjusted in Adjusted EBITDA to
the extent necessary to neutralize the impact of the event in both calculations.
1.Adjustments to Comp Sales. The calculation of Comp Sales will reflect the
following adjustments.
(a)External Events. Impacts to sales resulting in connection with extraordinary,
non-recurring events (such as natural disasters, terrorist attacks, pandemics,
industry-wide food-borne illness, etc.) will be adjusted in Comp Sales to the
extent necessary to neutralize the impact of the event in both calculations.


[End of document.]



